Citation Nr: 0403636	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-11 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 2, 
2000, for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to TDIU 
effective from November 2, 2000.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The veteran first submitted a claim for entitlement to 
TDIU on December 20, 2000; entitlement to TDIU based upon the 
evidence of record did not arise prior to November 2, 2000.


CONCLUSION OF LAW

An effective date earlier than November 2, 2000, for the 
grant of TDIU is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there was a significant 
recent change in VA law.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the implementing regulations 
apply in the instant case.  

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his claim by 
correspondence dated in December 2002 and May 2003.  Although 
he was notified of the VCAA and the provisions applicable to 
his earlier effective date claim subsequent to the May 2001 
rating decision, as this claim was, in essence, derivative of 
the May 2001 rating decision and not based upon receipt of an 
application for benefits the Board finds he was not 
prejudiced by any VCAA notice timing deficiency.  But see, 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The facts in this case can be distinguished from 
Pelegrini, in that VA regulations provide specific procedures 
upon receipt of a notice of disagreement and the United 
States Court of Appeals for Veterans Claims (Court) has held 
that only one notice of disagreement may be received upon a 
single adjudicatory issue.  See, 38 C.F.R. § 20.200 (2003); 
see also, Hamilton v. Brown, 4 Vet. App. 528, 538 (1993); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Here, notice for 
the claim involved could not have been provided prior to the 
rating decision from which the notice of disagreement flowed 
and subsequent notice and re-adjudication after the fact 
would have seriously impeded the timing and process for 
perfecting the appeal.

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by the May 2003 correspondence and by 
statements of the case issued in March 2003, April 2003, and 
September 2003.  As he has been kept apprised of what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure, 
there is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran's service 
medical records and all identified and authorized post-
service medical records pertinent to the claim have been 
requested or obtained.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  See Soyini v. Derwinski, 1 Vet. App.540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Taking all factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board notes the Court has held that a claim for 
unemployability compensation was, in essence, an application 
for an increased rating.  See Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991); see also Isenbart v. Brown, 7 Vet. App. 537 
(1995).  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within 1 year from that date, but otherwise the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2003).  

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2003).  Competent private 
medical or lay evidence will be accepted as an informal claim 
if it shows a reasonable probability of entitlement to 
benefits.  Id.

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  However, the Court has also held the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The Court has held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2003).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

In this case, VA records show that an August 1947 rating 
decision established service connection for residuals of a 
right chest wound (20 percent), residuals of pleural cavity 
injuries (20 percent), and for residuals of a right thigh 
wound (10 percent).  The combined rating at that time was 40 
percent.  In June 1991, the veteran requested re-evaluation 
of his service-connected disabilities.  The RO confirmed and 
continued the assigned evaluations in a September 1991 rating 
decision.  The veteran submitted a notice of disagreement 
from that decision in September 1992 and, in essence, 
requested he be given a 100 percent disability rating because 
his service-connected disabilities prevented his undergoing a 
magnetic resonance imaging (MRI) scan for treatment of other 
physical problems.  In July 1993, the veteran requested 
entitlement to service connection for degenerative 
osteoarthritis of the spine.

In a March 1997 decision the Board found the veteran had not 
timely perfected the issues of entitlement to increased 
evaluations for a right chest wound, Muscle Group XXI, a 
pleural cavity injury with retained foreign body, and a left 
thigh wound, Muscle Group XV.  In a February 5, 1998, 
memorandum decision the Court affirmed the Board's decision 
that these increased rating claims were not in appellate 
status.  Generally, such Board decisions are final and are 
not subject to subsequent review except upon motion for 
reconsideration or clear and unmistakable error.  See 
38 C.F.R. § 20.1100.

On November 2, 2000, the veteran requested entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
In a February 2001 rating decision the RO established service 
connection for PTSD and assigned a 50 percent evaluation 
effective from November 2, 2000.  A March 2001 rating 
decision established service connection for degenerative 
arthritis with stenosis of the lumbar spine, assigned a 30 
percent evaluation effective from June 20, 1991, and for 
degenerative arthritis with stenosis of the cervical spine, 
assigned a 30 percent evaluation effective from June 20, 
1991.  The veteran's combined ratings were 70 percent 
effective from June 20, 1991, and 90 percent from November 2, 
2000.  

VA records show the veteran first submitted a claim for TDIU 
on December 20, 2000.  In that application he stated he had 
been self-employed in an office supply business from 1957 to 
1986, but that he had been unemployed since then as a result 
of his service-connected disabilities.  Private and VA 
medical evidence of record prior to November 2, 2000, show 
treatment for the veteran's service-connected disabilities 
without any opinion as to employability including as a result 
of these disorders.  An April 2001 private medical opinion 
was the earliest document of record indicating the veteran's 
service-connected injuries affected his daily activities of 
life, including employment.  In a May 2001 rating decision 
the RO granted entitlement to TDIU effective from November 2, 
2000.

In his August 2001 notice of disagreement the veteran 
asserted, in essence, that he had been forced to retire and 
sell his business prematurely because of his service-
connected disabilities.  He requested an effective date for 
TDIU retroactive to June 1991, the date his combined rating 
of 70 percent made him eligible for TDIU.  He also stated VA 
had committed clear and unmistakable error, in essence, in 
not assigning an effective date from June 20, 1991.

In a January 2002 statement the veteran's former 
representative reported they had inadvertently neglected to 
file a TDIU claim in June 1991.  In December 2002 the veteran 
submitted private medical statements dated in November 2002 
asserting that his degenerative arthritis disorders to the 
lumbar and cervical spine had caused his early retirement in 
1991.

Based upon the evidence of record, the Board finds there is 
no indication of any earlier filed documents that may be 
accepted as a pending formal or informal claim, nor does the 
veteran claim to have made any earlier claims for this 
specific benefit.  The February 5, 1998, memorandum decision 
by the Court affirming the Board's March 1997 decision that 
the issues of entitlement to increased evaluations for a 
right chest wound, Muscle Group XXI, a pleural cavity injury 
with retained foreign body, and a left thigh wound, Muscle 
Group XV, were not in appellate status resolved his September 
1992 claim that a 100 percent service-connected disability 
rating was warranted.  The fact that a subsequent rating 
action established service connection for another, albeit 
related, disability does not reinstate the finally denied 
claim for an increased 100 percent rating.

The Board also finds it is not factually ascertainable that 
the veteran was unemployable because of his service-connected 
disabilities in the year prior to the RO's receipt of the 
claim on December 20, 2000.  See 38 C.F.R. § 3.400(o)(2).  In 
essence, a review of all the evidence indicates the veteran 
may indeed have been unemployable for many years prior to 
November 2, 2000, but does not establish that within that one 
year period he underwent an increased in disability factually 
demonstrating on a specific date within that year he was 
unemployable because of his service-connected disabilities.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); VAOPGCPREC 12-
98.  Therefore, there is no basis in VA law by which an 
earlier effective date may be awarded.  

The Board also notes that in order to reasonably raise a 
claim of clear and unmistakable error, the claimant must 
provide some degree of specificity as to the alleged error.  
That is, the claimant must offer some persuasive reasons as 
to why the result would have been manifestly different but 
for the alleged error, unless it is the kind of error that, 
if true, would be clear and unmistakable on its face.  
Baldwin v. West, 15 Vet. App. 302 (2001); Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  As the veteran has provided no 
specific information as to his alleged error and there is no 
evidence of error in a prior rating decision or evidence of a 
formal or informal TDIU claim prior to November 2, 2000, the 
Board finds the present appeal must be denied. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an effective date earlier than November 2, 
2000, for the grant of TDIU is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



